      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 1 of 49 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SANDERLING MANAGEMENT LTD.,

                   Plaintiff,                         Case No.
         v.
                                                      DEMAND FOR JURY TRIAL
SNAP INC.,

                   Defendants.


                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sanderling Management Ltd. (“Sanderling” or “Plaintiff”), by and through the

undersigned counsel, alleges the following for its Complaint against Defendant Snap Inc. (“Snap”

or “Defendant”):

                                 NATURE OF THE ACTION

       1.      As set forth herein, Sanderling alleges that Snap has infringed and is infringing U.S.

Patent No. 9,355,412 (the “’412 Patent”), U.S. Patent No. 9,639,866 (the “’866 Patent”) and U.S.

Patent No. 10,108,986 (the “’986 Patent”) (the ’412 Patent, ’866 Patent and ’986 Patent are

collectively the “Asserted Patents,” and each an “Asserted Patent”).

                                         THE PARTIES

       2.      Sanderling is a limited company incorporated in, and with a principal office in, the

British Virgin Islands.

       3.      Snap is a Delaware corporation that does business throughout the United States,

including in Illinois. Snap has offices in multiple states, including at 646-648 N Clark Street,

Chicago, IL 60654.
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 2 of 49 PageID #:2




                                   JURISDICTION AND VENUE

        4.      This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1, et seq.

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a). Alternatively, this Court has subject matter jurisdiction based on diversity of citizenship

pursuant to 28 U.S.C. § 1332.

        6.      Snap is subject to personal jurisdiction in this Court because it conducts substantial

business in Illinois, including: (i) it maintains an office in the State of Illinois; (ii) it is registered

with the Illinois Secretary of State as a corporation that is authorized to do business within the

state, and has appointed a registered agent in Illinois; (iii) it regularly does, conducts and/or solicits

business in the State of Illinois; (iv) Snap has at least minimum contacts within the State of Illinois;

(v) Snap has purposefully availed itself of the privileges, protections and benefits of conducted

business in the State of Illinois; (vi) at least some of Snap’s activities from which this action arises,

including acts of infringement, occurred within the State of Illinois; and (vii) Snap derives

substantial revenue from goods, products and/or services provided to residents of Illinois.

        7.      Venue is proper in this district because Snap maintains an office and employees in

this district and Snap has committed acts of infringement in this district. See, e.g., Offices, SNAP

INC., https://careers.snap.com/offices (last visited Aug. 5, 2020). Moreover, upon information and

belief, Snap, directly and/or through intermediaries, sells, distributes, makes, uses, imports, offers

for sale and/or advertises infringing products or services within this District, and has many

customers within this district and the State of Illinois.




                                                   -2-
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 3 of 49 PageID #:3




                                 FACTUAL ALLEGATIONS

I.     Background

       8.      Michael Jacobs, founder and Director of Sanderling, is the inventor of the Asserted

Patents.

       9.      Sanderling is the assignee and applicant for each of the Asserted Patents. Sanderling

has the exclusive right to enforce, sue and recover damages for past and future infringement of the

Asserted Patents.

       10.     The patented inventions arise from Mr. Jacobs’ lifelong passion for photography

and his professional work in technology management.

       11.     Camera-enabled mobile phones and smartphones have become a predominant way

to take photographs and videos, but prior to Mr. Jacobs’ inventions, companies could not quickly

and effectively create and distribute digital image processing functions (for example, to transform

photographs or videos from a mobile phone or smartphone with an image or effect often associated

with a particular company, event, or location) among a large number of targeted users, either at

one location or simultaneously at multiple locations. These technical limitations prevented

companies from efficiently using, distributing and profiting from branded images and videos at

scale. Mr. Jacobs set out to solve these problems, and his technological solutions resulted in the

inventions set forth and claimed in the Asserted Patents.

       12.     The inventions claimed in the Asserted Patents met the demand for a scalable and

efficient way for mobile and smartphone users to easily and quickly create and share targeted

branded images or videos. While the inventions claimed in the Asserted Patents offer multiple

improvements over the prior art, of particular note are the improvements to scalability and speed.

Indeed, the inventions claimed in the Asserted Patents enable a company that is in the business of




                                               -3-
        Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 4 of 49 PageID #:4




creating and distributing high volumes of branded images--such as Snap--to perform those

functions at quick speeds for a large and increasing number of users, while at the same time

providing a highly intuitive and smooth user experience.

         13.      With the rise of social media platforms--and, especially, visual-centric platforms

such as Snap’s Snapchat platform--the use of branded images or videos as a means for mobile or

smartphone users to communicate with one another and share experiences has substantially grown.

Likewise, the use of branded images or videos by users and businesses for marketing brands,

places, and products on social media has substantially grown. For example, Snapchat purports to

have an average of over 238 million daily active users that create an average of over 4 billion snaps

every          day.    See      Investor     Presentation,      SNAP       INC.     (Jul.     2020),

https://investor.snap.com/~/media/Files/S/Snap-IR/reports-and-presentations/july-2020-investor-

presentation-v3.pdf.

         14.      Snap exploits branded images and videos as a revenue stream. For example, Snap

offers “filters” and “lenses,” which are used to create branded images and videos, to businesses

and users.

         15.      Filters and lenses are a substantial source of revenue for Snap. Indeed, in its SEC

Form 10-K for the fiscal year ending December 31, 2018, Snap stated: “We monetize our business

primarily through advertising. Our advertising products include Snap Ads and Sponsored Creative

Tools like Sponsored Lenses and Sponsored Geofilters, and measurement services. While our

advertising business is still developing it has grown rapidly.” That year, Snap reported

$1,180,446,000 in revenue.

         16.      In its SEC Form 10-K for the fiscal year ending December 31, 2019, Snap reported

$1,715,534,000, “substantially all of” which is derived from Snap’s aforementioned advertising




                                                 -4-
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 5 of 49 PageID #:5




products, which include sponsored lenses and sponsored filters (including, but not limited to,

geofilters).

        17.     Sponsored lenses and filters are central to Snap’s generation of revenue.

        18.     Filters and lenses are features of Snapchat that are highly demanded and enjoyed

by users and sponsors alike. For example, most of Snapchat’s average of 238 million daily users

engage with filters or lenses each day, leading to billions of filter and lens views per day. See, e.g.,

Investor Presentation, SNAP INC. (Jul. 2020), https://investor.snap.com/~/media/Files/S/Snap-

IR/reports-and-presentations/july-2020-investor-presentation-v3.pdf; Kevin Tran, Snapchat sees

massive boost in geofilters views, BUSINESS INSIDER (Jul. 18, 2017, 7:33 AM),

https://www.businessinsider.com/snapchat-sees-massive-boost-in-geofilter-views-2017-7;

Holiday               Gift              Guide               2019,              SNAP               INC.,

https://assets.ctfassets.net/inb32lme5009/6crsbiikafj37EtnVO8ntE/fe1911a5e9fbc9ca2c91dbe02c

72cc44/2019_Holiday_Gift_Guide_US_Generic.pdf (last visited Aug. 5, 2020) (over 14 billion

filters and 12 billion lenses viewed over 11 days in December 2018).

        19.     As discussed in greater detail below, Snap’s targeted, sponsored lenses and filters

infringe the claims of the Asserted Patents. Snap’s infringement of the Asserted Patents is thus

central to its generation of revenue.

II.     The Asserted Patents

        20.     The ’412 Patent is entitled “Dynamic Promotional Layout Management and

Distribution Rules.” The ’412 Patent was duly issued by the USPTO on May 31, 2016. The ’412

Patent claims a priority date of January 28, 2013. A copy of the ’412 Patent is attached hereto as

Exhibit A. The content of the ’412 Patent is incorporated by reference. With respect to the ’412




                                                 -5-
       Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 6 of 49 PageID #:6




Patent, Sanderling is not subject to any marking requirements under 35 U.S.C. § 287 and/or has

complied with any such requirements.

        21.    The ’866 Patent is entitled “Dynamic Promotional Layout Management and

Distribution Rules.” The ’866 Patent was duly issued by the USPTO on May 2, 2017. The ’866

Patent claims a priority date of January 28, 2013. A copy of the ’866 Patent is attached hereto as

Exhibit B. The content of the ’866 Patent is incorporated by reference. With respect to the ’866

Patent, Sanderling is not subject to any marking requirements under 35 U.S.C. § 287 and/or has

complied with any such requirements.

        22.    The ’986 Patent is entitled “Dynamic Promotional Layout Management and

Distribution Rules.” The ’986 Patent was duly issued by the USPTO on October 23, 2018. The

’986 Patent claims a priority date of January 28, 2013. A copy of the ’986 Patent is attached hereto

as Exhibit C. The content of the ’986 Patent is incorporated by reference. With respect to the ’986

Patent, Sanderling is not subject to any marking requirements under 35 U.S.C. § 287 and/or has

complied with any such requirements.

        23.    Each of the Asserted Patents claims technical solutions to enabling dynamic loading

of one or more digital branding functions associated with one or more distribution rules, using the

distribution rule to target a group of end users, and enabling use of one or more digital branding

functions by each member of the end users group.

III.    The Accused Products and Services

        24.    Snap is a camera and social media company.

        25.    Snap offers the Snapchat application, a social media platform through which

images and videos can be shared.




                                               -6-
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 7 of 49 PageID #:7




       26.     Snapchat provides the ability to add filters or lenses to images or videos. As Snap

explains, filters are “unique overlays that can be applied over a Snap for an artistic effect. They

can contain stylized text and images that convey where the Snap was taken, like a city, shop,

restaurant, event, etc.” See Ad Types Overview, SNAP INC., https://businesshelp.snapchat.com/en-

US/article/snap-ads-intro (last visited Aug. 5, 2020). Lenses “use augmented reality to place

objects and animated characters in Snaps - it appears as if they’re really there,” and they are used

“to transform [a snap, image, or video] in a multitude of fun and engaging ways - puppy ears,

flower crowns, Halloween masks, the possibilities are endless.” See id.

       27.     Both filters and lenses can be--but do not necessarily need to be--sponsored by a

brand, organization, person or other entity. Sponsored filters and lenses are used to market and

advertise brands, places, products and more. Snap has many examples of sponsored filters and

lenses on its website.

       28.     As just a few examples, and as shown below, Snap made KFC lenses and filters

available to targeted users at KFC’s locations to promote the launch of KFC’s Zinger Sandwich, 1

made Quaker Oats filters available to targeted users at different times to promote the launch of

their new Overnight Oats product,2 made Sky Zone filters available at Sky Zone locations, 3 and

made Michael Kors “audience-targeted” lens and filters to promote the launch of its Access

smartwatch.4



1
  See KFC Success Story, SNAPCHAT ADS FOR BUSINESS,
https://forbusiness.snapchat.com/inspiration/kfc (last visited Aug. 5, 2020).
2
  See Quaker Oats Success Story, SNAPCHAT ADS FOR BUSINESS,
https://forbusiness.snapchat.com/inspiration/quaker-oats-drives-efficient-reach-with-audience-
filters (last visited Aug. 5, 2020).
3
  See Sky Zone Success Story, SNAPCHAT ADS FOR BUSINESS,
https://forbusiness.snapchat.com/inspiration/sky-zone (last visited Aug. 5, 2020).
4
  See Michael Kors Success Story, SNAPCHAT ADS FOR BUSINESS,
https://forbusiness.snapchat.com/inspiration/michael-kors-smartwatch-saw-29-lift-in-product-
awareness (last visited Aug. 5, 2020).

                                               -7-
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 8 of 49 PageID #:8




       29.    As used herein, the term “Accused Products and Services” refers to filters and

lenses as used, created, distributed, enabled and/or made available on and through Snapchat.

                                      COUNT I
                           INFRINGEMENT OF THE ’412 PATENT

       30.    Sanderling re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 29.

       31.    Snap had knowledge of the ’412 Patent prior to the filing of this lawsuit.


                                              -8-
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 9 of 49 PageID #:9




       32.      Indeed, upon information and belief, Snap was aware of the ’412 Patent--and its

applicability to Snapchat’s actual and/or planned features--by no later than 2017, when Snap: (a)

was involved in discussions concerning the Asserted Patents, and (b) identified at least the parent

U.S. Patent No. 9,123,074 Patent (“’074 Patent”) in a number of its IDS Forms to the USPTO.

       33.      Snap has infringed and is infringing the ’412 Patent--including at least claims 1

through 12--literally or under the doctrine of equivalents, by making, using, importing, selling

and/or offering for sale in the United States the Accused Products and Services without

Sanderling’s permission, in violation of the patent laws of the United States, and in particular 35

U.S.C. §§ 271, et seq.

       34.      Specifically, the Accused Products and Services practice every single element of at

least claims 1 through 12 of the ’412 Patent.

       35.      For example, Claim 1 of the ’412 Patent claims: 5

             1. A computerized method of distributing a digital image processing
             function, said computerized method comprising:
                 using at least one server having at least one hardware processor
                     and over a network to access a database storing at least one
                     digital image processing function associated with at least one
                     distribution rule defining a geographic location;
                 receiving, over said network, a Global Positioning System (GPS)
                     location indication from each of a plurality of mobile devices,
                     each said location indication is determined according to a GPS
                     module executed by one of said plurality of mobile devices;
                 matching, using said at least one at least one [sic] hardware
                     processor, each said GPS location indication with said
                     geographic location; and
                 automatically forwarding, over said network and in response to
                     receiving said Global Positioning System (GPS) location
                     indication, said at least one digital image processing function to
                     at least one mobile device of said plurality of mobile devices,


5
  The allegations contained herein regarding infringement of Claim 1 are merely representative;
they illustrate one way in which the Accused Products and Services infringe the ’412 Patent, and
are not intended to limit Plaintiff’s allegations that the Accused Products and Services infringe
claims 1 through 12 of the ’412 Patent.

                                                 -9-
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 10 of 49 PageID #:10



                  said at least one mobile device having a respective said GPS
                  location indication which matches said geographic location;
               wherein said at least one image processing function is set to be
                  used by an application executed on said at least one mobile
                  device to process a digital image designated at said at least one
                  mobile device to create an output digital image.
       36.     As shown and discussed above, the Accused Products and Services are “[a]

computerized method of distributing a digital image processing function,” as evidenced by the

images and descriptions in, for example, paragraph 28, above, of the Snap filters and lenses, which

add overlays, artwork, animations, and the like to images and videos.

       37.     The Accused Products and Services involve “using at least one server having at

least one hardware processor and over a network to access a database storing at least one digital

image processing function associated with at least one distribution rule defining a geographic

location,” as claimed. Digital image processing functions (e.g., filters and lenses) in the Accused

Products and Services are associated with at least one distribution rule and accessed using at least

one server having at least one hardware processor and over a network to access a database (Ads

Manager) storing the functions as shown below. Snap develops and creates, and encourages and

assists its customers and business partners to develop or create, filters and lenses, and uploads

them to Snap’s Ads Manager:




See Create Lenses, SNAP INC., https://businesshelp.snapchat.com/en-US/article/lens-create-ads.

(last visited Aug. 5, 2020).




                                               - 10 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 11 of 49 PageID #:11




See Filters in Ads Manager, SNAP INC., https://businesshelp.snapchat.com/en-US/article/upload-

filter (last visited Aug. 5, 2020). These filters and lenses are then accessible for Snap to access and

publish, including as requested by the user or sponsor. See, e.g., Advanced Campaign Guide, SNAP

INC., https://businesshelp.snapchat.com/en-US/a/create-first-campaign (last visited Aug. 5, 2020)

(discussing process of setting up ad campaign and review by Snap team before publishing or

delivery).

          38.      The filter or lens is associated with at least one distribution rule. For example, a

distribution rule in the Accused Products and Services can relate to users’ “online and real world

interests and behaviors,” specific locations or addresses, location categories (e.g., ski resorts,

beaches, bars, etc.), users’ ages, users’ income, certain days or times, etc. See, e.g., Edit

Campaigns, SNAP INC., https://businesshelp.snapchat.com/en-US/article/edit-campaign (last

visited         Aug.    5,     2020);     Age-Target       On-Demand        Filters,    SNAP      INC.,




                                                  - 11 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 12 of 49 PageID #:12




https://businesshelp.snapchat.com/en-US/article/age-targeting (last visited Aug. 5, 2020);

Dayparting, SNAP INC., https://businesshelp.snapchat.com/en-US/article/dayparting (last visited

Aug. 5, 2020); see also:




Predefined Audiences, SNAP INC., https://businesshelp.snapchat.com/en-US/article/predefined-

audience (last visited Aug. 5, 2020);




Location Targeting, SNAP INC., https://businesshelp.snapchat.com/en-US/article/location-

targeting (last visited Aug. 5, 2020);




On-Demand Filters, SNAP INC., https://businesshelp.snapchat.com/en-US/article/purchase-filter

(last visited Aug. 5, 2020).

       39.     The Accused Products and Services also “receiv[e] over said network, a Global

Positioning System (GPS) location indication from each of a plurality of mobile devices, each said



                                              - 12 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 13 of 49 PageID #:13




location indication is determined according to a GPS module executed by one of said plurality of

mobile devices,” as claimed. For example, Snap receives from each user’s mobile device its

location, which is determined according to a GPS module installed on the mobile device, so that

Snap can send applicable filters and lenses, among other things. As explained by Snap, the

“[l]ocation indicators are used from Snapchatters’ devices to determine where they are.” See, e.g.,

Filters FAQ, SNAP INC., https://support.snapchat.com/en-US/article/on-demand-geofilter-faq (last

visited Aug. 5, 2020).

       40.     The Accused Products and Services also involve “matching, using said at least one

[] hardware processor, each said GPS location indication with said geographic location; and

automatically forwarding, over said network and in response to receiving said Global Positioning

System (GPS) location indication, said at least one digital image processing function to at least

one mobile device of said plurality of mobile devices, said at least one mobile device having a

respective said GPS location indication which matches said geographic location,” as claimed. As

explained by Snap, “[p]ersonalized Filters become available to Snapchatters when they’re located

in the Geofence during the scheduled time,” e.g., when there is a match between their location and

the Geofence (distribution rule). See id; Reach and Frequency Campaign Guide, SNAP INC.,

https://businesshelp.snapchat.com/en-US/a/reach-frequency-campaign (last visited Aug. 5, 2020)

(discussing availability of lenses based on location or other distribution rules). The Geofence is

the location or area in which Snap makes a filter or lens available to Snapchatters, as explained

above in regard to the distribution rules and shown below.




                                              - 13 -
     Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 14 of 49 PageID #:14




See On-Demand Filters, SNAP INC., https://businesshelp.snapchat.com/en-US/article/purchase-

filter (last visited Aug. 5, 2020).

        41.     Then, in response to receiving the GPS location indication from the mobile devices,

the digital image processing functions (filters or lenses) are automatically forwarded to the mobile

devices having a GPS indication that matches the distribution rule geographic location as explained

above. As mentioned, the matching filters and lenses are made available to Snapchatters “when

they’re located” in the location associated with the applicable Geofence, and meet any additional

applicable distribution rules. The filters (on the left below) and lenses (on the right below) are

made available, for example, as follows:




                                               - 14 -
      Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 15 of 49 PageID #:15




See Snapchat Ad formats, SNAP INC., https://forbusiness.snapchat.com/advertising/ad-formats (last

visited Aug. 5, 2020). As shown, the filters and lenses are then “set to be used by an application

[e.g., Snapchat] executed on said at least one mobile device to process a digital image [e.g., photo

or video] designated at said at least one mobile device to create an output digital image [e.g., the

photo or video with the filter or lens selected and applied].” The filters and lenses are automatically

and quickly added to the Snapchat application without any user or manual involvement.

        42.     The Accused Products and Services include each and every element of claims 2-12

as well. For example, many of the filters and lenses comprise an overlay function (claim 2) or add

an icon to the photo or video (claim 9), as shown, for example, in paragraph 28 above. Many of

the filters and lenses also comprise a black and white, sepia, or antique function set to be used by

the application as set forth in claim 3 and shown, for example, below. See, e.g., How to Use Filters,

SNAP INC., https://support.snapchat.com/en-US/a/geofilters (last visited Aug. 5, 2020) (“Filters can

add     color    effects”);     L’Oreal     Men      Expert      Success     Story,     SNAP      INC.,




                                                - 15 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 16 of 49 PageID #:16




https://forbusiness.snapchat.com/inspiration/loreal-men-expert-successfully-launched-their-new-

styling-products-via-snapchat (last visited Aug. 5, 2020) (shown below);




Snap ML Overview, SNAP INC., https://lensstudio.snapchat.com/guides/machine-learning/ml-

overview/ (last visited Aug. 5, 2020) (referring to lenses; shown below);




Custom    Segmentation,     SNAP    INC.,   https://lensstudio.snapchat.com/templates/ml/custom-

segmentation/ (last visited Aug. 5, 2020) (discussing color correction for lenses; shown below).


                                              - 16 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 17 of 49 PageID #:17




Furthermore, the filters and lenses are set to be used by the Snapchat application to process videos

(claim    12)   in   addition    to   images.    See,    e.g.,   Create   a   Snap,    SNAP     INC.,

https://support.snapchat.com/en-US/a/capture-a-snap (last visited Aug. 5, 2020) (discussing Snap

videos and the use of filters and lenses).

         43.    In the Accused Products and Services, the at least one server having at least one

hardware processor and over a network to access a database accesses a plurality of image

processing functions (filters or lenses), each with its associated distribution rule, as set forth in

claim 4, and a plurality of filters or lenses associated with a plurality of distribution rules are

forwarded over the network to the applicable user’s mobile device based on a match between each

distribution rule location and the mobile device’s GPS location indication as set forth in claim 5.

As explained by Snap, a plurality of filters or lenses are made available to a user at any given time

based on distribution rules they match with, including location. See, e.g., Filters FAQ, SNAP INC.,

https://support.snapchat.com/en-US/a/on-demand-geofilter-faq (last visited Aug. 5, 2020)

(“Personalized Filters become available to Snapchatters when they’re located in the Geofence

during the scheduled time.”); see also paragraph 40 supra. Further, as explained and shown in

paragraph 41, above, and as set forth in claim 6, the Snapchat application includes a graphical user

interface (“GUI”) that displays the plurality of processing functions.


                                                - 17 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 18 of 49 PageID #:18




       44.     The Accused Products and Services, and specifically the Snapchat application,

further include program code to publish the output image (e.g., image with the filter or lens

applied) in one or more social networks (e.g., Snapchat) as required by claim 7 and explained, for

example:




See How to Use Filters, SNAP INC., https://support.snapchat.com/en-US/article/geofilters (last

visited Aug. 5, 2020); How to Use Lenses, SNAP INC., https://support.snapchat.com/en-

US/article/face-world-lenses (last visited Aug. 5, 2020); Send a Snap, SNAP INC.,

https://support.snapchat.com/en-US/article/send-snap (last visited Aug. 5, 2020). The Snapchat

application also includes program code to store the output image on the mobile device as set forth

in claim 8:




                                              - 18 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 19 of 49 PageID #:19




See, e.g., How to Use Memories, SNAP INC., https://support.snapchat.com/en-US/a/about-

memories (last visited Aug. 5, 2020).

       45.     Finally, the Accused Products and Services use at least one server having at least

one hardware processor and over a network to access a database comprising altering, in a time

interval of a few seconds or less, a distribution rule, as set forth in claim 10. For example, Snap

explains how to quickly and easily edit campaign distribution rules through Ads Manager. See,

e.g., Edit Campaigns, SNAP INC., https://businesshelp.snapchat.com/en-US/a/edit-campaign (last

visited Aug. 5, 2020) (“1. Log in to Ads Manager. 2. Click the menu in the top corner and select

‘Manage Ads.’ 3. Select ‘Ad Sets’ and click ‘Edit’ under the name of the ad set you’d like to edit.

4. Make adjustments to your ad set and click ‘Save & Close.’”); Snapchat lets sports fans overlay

real-time    graphics     on     images,     videos,    DIGITALTRENDS        (Feb.    1,    2016),

https://www.digitaltrends.com/social-media/snapchat-live-score-geofilters/. As explained, the

filters and lenses are also “set to be used in a time interval of few seconds or less” by the Snap

application on each mobile device as set forth above and claimed in claim 11.

       46.     Snap has also instructed and/or directed, and continues to instruct and/or direct,

third parties, including customers and sponsors, in the United States to use the Accused Products

and Services, which directly infringed and are infringing claims 1-12 of the ’412 Patent. As set

forth above, Snap provides instructions to third parties on how to use the Accused Products and

Services in a manner that Snap knows infringes the claims of the ’412 Patent. At least Snap’s

Business Center and Snapchat Support pages, and the content contained therein, describe how to

use the infringing Accused Products and Services and highlight infringing features, including the



                                              - 19 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 20 of 49 PageID #:20




use of distribution rules and content processing functions, to customers. See, e.g., Business Center,

SNAP INC., https://businesshelp.snapchat.com/en-US (last visited Aug. 5, 2020); Snapchat

Support, SNAP INC., https://support.snapchat.com/en-US (last visited Aug. 5, 2020).

       47.     Upon information and belief, at least as early as 2017, Snap knew or was willfully

blind to how the Accused Products and Services infringed and infringe the ’412 Patent.

Nevertheless, Snap has been and is actively inducing infringement of the ’412 Patent by actively

and knowingly inducing third parties to commit acts that Snap knows constitute infringement of

the ’412 Patent.

       48.     Thus, Snap has actively and knowingly intended to aid, abet, direct, encourage, or

otherwise instruct third parties via the sale of the Accused Products and Services, and provision of

instructions regarding using such Accused Products and Services in the manner described in the

asserted claims of the ’412 Patent, to infringe the ’412 Patent by and through their use of the

Accused Products and Services. Therefore, Snap has induced, and continues to induce,

infringement of claims 1-12 of the ’412 Patent in violation of the patent laws of the United States,

and in particular 35 U.S.C. §§ 271, et seq.

       49.     Snap’s conduct, as described herein, also constitutes contributory infringement of

’412 Patent. Snap knew that the Accused Products and Services were being made and distributed

for the purpose of users and/or businesses to infringe the ’412 Patent. Moreover, the Accused

Products and Services have no substantial non-infringing uses, and are material to the infringement

of the ’412 Patent.

       50.     As a result of Snap’s infringement of the ’412 Patent, Sanderling has suffered and

continues to suffer monetary damages, and seeks recovery in an amount to compensate Sanderling




                                               - 20 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 21 of 49 PageID #:21




for Snap’s infringement, in no event less than a reasonable royalty for Snap’s use of the patented

invention, together with interest and costs as fixed by the Court.

       51.     On information and belief: (i) Snap cannot reasonably believe that its actions do

not constitute infringement of the ’412 Patent and/or are not highly likely to constitute

infringement of the ’412 Patent, and/or (ii) Snap knows or is willfully blind to the fact that its

actions constitute infringement of the ’412 Patent and/or are highly likely to constitute

infringement of the ’412 Patent. Nevertheless, Snap persists with its infringing activities.

Accordingly, Snap has willfully infringed and/or will continue to willfully infringe one or more

claims of the ’412 Patent.

       52.     Pursuant to 35 U.S.C. § 284, enhanced damages of up to three times the amount

found or assessed are therefore warranted against Snap. Snap’s actions further make this an

exceptional case supporting an award of reasonable attorneys’ fees pursuant to 35 U.S.C. § 285.

       53.     Sanderling has suffered and will continue to suffer irreparable harm in the future

unless Snap’s infringing activities are enjoined by this Court.

                                       COUNT II
                             INFRINGEMENT OF THE ’866 PATENT

       54.     Sanderling re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 53.

       55.     Snap had knowledge of the ’866 Patent prior to the filing of this lawsuit.

       56.      Indeed, upon information and belief, Snap was aware of the ’866 Patent--and its

applicability to Snapchat’s actual and/or planned features--by no later than 2017, when Snap: (a)

was involved in discussions concerning the Asserted Patents, and (b) identified at least the

grandparent ’074 Patent in a number of its IDS Forms to the USPTO.




                                               - 21 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 22 of 49 PageID #:22




       57.      Snap has infringed and is infringing the ’866 Patent--including at least claims 1

through 11--literally or under the doctrine of equivalents, by making, using, importing, selling

and/or offering for sale in the United States the Accused Products and Services without

Sanderling’s permission, in violation of the patent laws of the United States, and in particular 35

U.S.C. §§ 271, et seq.

       58.      Specifically, the Accused Products and Services practice every single element of at

least claims 1 through 11 of the ’866 Patent.

       59.      For example, Claim 1 of the ’866 Patent claims: 6

             1. A computerized method of distributing a digital image processing
             function, said computerized method comprising:
                 using by at least one server having at least one hardware processor
                     one or more digital image processing functions, each of said
                     digital image processing functions associated with a
                     geographic location;
                 receiving, over a network, a Global Positioning System (GPS[)]
                     location indication from each of a plurality of mobile devices,
                     each said GPS location indication is determined according to a
                     GPS module executed by one of said plurality of mobile
                     devices; and
                 automatically forwarding, over said network at least one of said
                     digital image processing functions to at least one of said
                     plurality of mobile devices, based on a match between the
                     geographical location associated with said at least one digital
                     image processing function and the GPS location indication of
                     said at least one mobile device;
                 wherein said at least one image processing function is set to be
                     used by an application executed on said at least one mobile
                     device to process a digital image designated at said at least one
                     mobile device to create an output digital image.

       60.      As shown and discussed above, the Accused Products and Services are “[a]

computerized method of distributing a digital image processing function,” as evidenced by the




6
  The allegations contained herein regarding infringement of Claim 1 are merely representative;
they illustrate one way in which the Accused Products and Services infringe the ’866 Patent, and
are not intended to limit Plaintiff’s allegations that the Accused Products and Services infringe
claims 1 through 11 of the ’866 patent.

                                                 - 22 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 23 of 49 PageID #:23




images and descriptions in, for example, paragraph 28, above, of the Snap filters and lenses, which

add overlays, artwork, animations, and the like to images and videos.

       61.     The Accused Products and Services involve “using by at least one server having at

least one hardware processor one or more digital image processing functions, each of said digital

image processing functions associated with a geographic location,” as claimed. Digital image

processing functions (e.g., filters and lenses) in the Accused Products and Services are associated

with at least one geographic location (distribution rule) and used by at least one server having at

least one hardware processor as shown below. Snap develops and creates, and encourages and

assists its customers and business partners to develop or create, filters and lenses, and uploads

them to Snap’s Ads Manager:




See Create Lenses, SNAP INC., https://businesshelp.snapchat.com/en-US/article/lens-create-ads.

(last visited Aug. 5, 2020).




                                              - 23 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 24 of 49 PageID #:24




See Filters in Ads Manager, SNAP INC., https://businesshelp.snapchat.com/en-US/article/upload-

filter (last visited Aug. 5, 2020). These filters and lenses are then accessible for Snap to access and

publish, including as requested by the user or sponsor. See, e.g., Advanced Campaign Guide, SNAP

INC., https://businesshelp.snapchat.com/en-US/a/create-first-campaign (last visited Aug. 5, 2020)

(discussing process of setting up ad campaign and review by Snap team before publishing or

delivery).

       62.     The filter or lens is associated with at least one geographic location:




                                                - 24 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 25 of 49 PageID #:25




Location     Targeting,   SNAP INC.,     https://businesshelp.snapchat.com/en-US/article/location-

targeting (last visited Aug. 5, 2020).

       63.      The Accused Products and Services also involve “receiving, over a network, a

Global Positioning System (GPS[)] location indication from each of a plurality of mobile devices,

each said GPS location indication is determined according to a GPS module executed by one of

said plurality of mobile devices,” as claimed. For example, Snap receives from each user’s mobile

device its location, which is determined according to a GPS module installed on the mobile device,

so that Snap can send applicable filters and lenses, among other things. As explained by Snap, the

“[l]ocation indicators are used from Snapchatters’ devices to determine where they are.” See, e.g.,

Filters FAQ, SNAP INC., https://support.snapchat.com/en-US/article/on-demand-geofilter-faq (last

visited Aug. 5, 2020).

       64.      The Accused Products and Services also involve “automatically forwarding, over

said network at least one of said digital image processing functions to at least one of said plurality

of mobile devices, based on a match between the geographical location associated with said at

least one digital image processing function and the GPS location indication of said at least one

mobile device,” as claimed. As explained by Snap, “[p]ersonalized Filters become available to

Snapchatters when they’re located in the Geofence during the scheduled time,” e.g., when there is

a match between their location and the Geofence (distribution rule). See id.; Reach and Frequency

Campaign Guide, SNAP INC., https://businesshelp.snapchat.com/en-US/a/reach-frequency-

campaign (last visited Aug. 5, 2020) (discussing availability of lenses based on location or other




                                                - 25 -
     Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 26 of 49 PageID #:26




distribution rules). The Geofence is the location or area in which Snap makes the filter or lens

available to Snapchatters, as explained above in regard to the distribution rules and shown below.




See On-Demand Filters, SNAP INC., https://businesshelp.snapchat.com/en-US/article/purchase-

filter (last visited Aug. 5, 2020).

        65.     Then, in response to receiving the GPS location indication from the mobile devices,

the digital image processing functions (filters or lenses) are automatically forwarded to the mobile

devices having a GPS indication that matches the distribution rule geographic location, as

explained above. As mentioned, the matching filters and lenses are made available to Snapchatters

“when they’re located” in the location associated with the applicable Geofence, and meet any

additional applicable distribution rules. The filters (on the left below) and lenses (on the right

below) are made available, for example, as follows:




                                               - 26 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 27 of 49 PageID #:27




See Snapchat Ad formats, SNAP INC., https://forbusiness.snapchat.com/advertising/ad-formats (last

visited Aug. 5, 2020). As shown, the filters and lenses are then “set to be used by an application

[e.g., Snapchat] executed on said at least one mobile device to process a digital image [e.g., photo

or video] designated at said at least one mobile device to create an output digital image [e.g., the

photo or video with the filter or lens selected and applied].” The filters and lenses are automatically

and quickly added to the Snapchat application without any user or manual involvement.

       66.     The Accused Products and Services include each and every element of claims 2

through 11, as well. For example, many of the filters and lenses comprise an overlay function

(claim 2) or add an icon to the photo or video (claim 9) as shown, for example, in paragraph 28

above. Many of the filters and lenses also comprise a black and white, sepia, or antique function

set to be used by the application as set forth in claim 3 and shown, for example, below. See, e.g.,

How to Use Filters, SNAP INC., https://support.snapchat.com/en-US/a/geofilters (last visited Aug.

5, 2020) (“Filters can add color effects”); L’Oreal Men Expert Success Story, SNAP INC.,

https://forbusiness.snapchat.com/inspiration/loreal-men-expert-successfully-launched-their-new-

styling-products-via-snapchat (last visited Aug. 5, 2020) (shown below);


                                                - 27 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 28 of 49 PageID #:28




Snap ML Overview, SNAP INC., https://lensstudio.snapchat.com/guides/machine-learning/ml-

overview/ (last visited Aug. 5, 2020) (referring to lenses; shown below);




Custom    Segmentation,     SNAP    INC.,   https://lensstudio.snapchat.com/templates/ml/custom-

segmentation/ (last visited Aug. 5, 2020) (discussing color correction for lenses; shown below).


                                              - 28 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 29 of 49 PageID #:29




       67.     In the Accused Products and Services, the “using by at least one server having at

least one hardware processor one or more digital image processing functions” comprises accessing

a plurality of image processing functions (filters or lenses), each with its associated geographic

location, as set forth in claim 4, and a plurality of filters or lenses associated with a plurality of

geographic locations are forwarded over the network to the applicable user’s mobile device based

on a match between each distribution rule location and the mobile device’s GPS location indication

as set forth in claim 5. As explained by Snap, a plurality of filters or lenses are made available to

a user at any given time based on distribution rules they match with, including location. See, e.g.,

Filters FAQ, SNAP INC., https://support.snapchat.com/en-US/article/on-demand-geofilter-faq (last

visited Aug. 5, 2020) (“Personalized Filters become available to Snapchatters when they’re located

in the Geofence during the scheduled time.”); see also paragraph 64 supra. Further, as explained

and shown in paragraph 65, above, and as set forth in claim 6, the Snapchat application includes a

GUI that displays the plurality of processing functions.

       68.     The Accused Products and Services, and specifically the Snapchat application,

further include program code to publish the output image (image with the filter or lens applied) in

one or more social networks (e.g., Snapchat) as required by claim 7 and explained, for example:




                                                - 29 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 30 of 49 PageID #:30




See How to Use Filters, SNAP INC., https://support.snapchat.com/en-US/article/geofilters (last

visited Aug. 5, 2020); How to Use Lenses, SNAP INC., https://support.snapchat.com/en-

US/article/face-world-lenses (last visited Aug. 5, 2020); Send a Snap, SNAP INC.,

https://support.snapchat.com/en-US/article/send-snap (last visited Aug. 5, 2020). The Snapchat

application also includes program code to store the output image on the mobile device as set forth

in claim 8:




See How to Use Memories, SNAP INC., https://support.snapchat.com/en-US/a/about-memories

(last visited Aug. 5, 2020).




                                              - 30 -
     Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 31 of 49 PageID #:31




       69.      Furthermore, in the Accused Products and Services the image processing function

is often set to be used by the Snapchat application to process a video designated at the mobile

device to create an output digital video as claimed in claim 10. See, e.g., Create a Snap, SNAP INC.,

https://support.snapchat.com/en-US/a/capture-a-snap (last visited Aug. 5, 2020) (discussing Snap

videos). As explained and shown above, the filters and lenses may be used with videos and images.

       70.      The Accused Products and Services also involve receiving the processed digital

image and monitoring events pertaining to it for a Campaign competition as set forth in claim 11.

For example, Snap’s Ad Manager Reporting and/or Delivery Insights Reporting enable monitoring

of events pertaining to processed digital images and campaigns. See, e.g., Manage Campaigns,

SNAP INC., https://businesshelp.snapchat.com/en-US/article/manage-campaigns (last visited Aug.

5,   2020);      Ads      Manager     Reporting     with       Delivery   Insights,    SNAP     INC.,

https://businesshelp.snapchat.com/en-US/article/about-delivery (last visited Aug. 5, 2020). Snap

has also made Campaign competitions available on Snapchat for various companies. See, e.g.,

Snapchat      Campaigns     to   Inspire   Snap    Strategy,     WALLAROO      (Nov.    17,   2019),

https://wallaroomedia.com/blog/snapchat/25-snapchat-campaigns-to-inspire-snap-strategy/

(discussing Mondelez candy competition on Snapchat); 5 Creative Snapchat Campaigns to Learn

From, DIGITAL MARKETING INSTITUTE, https://digitalmarketinginstitute.com/en-us/blog/5-

snapchat-marketing-campaigns-to-learn-from (discussing Grubhub recruiting competition on

Snapchat).

       71.      Snap has also instructed and/or directed, and continues to instruct and/or direct,

third parties, including customers and sponsors, in the United States to use the Accused Products

and Services, which directly infringed and are infringing claims 1-11 of the ’866 Patent. As set

forth above, Snap provides instructions to third parties on how to use the Accused Products and




                                               - 31 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 32 of 49 PageID #:32




Services in a manner that Snap knows infringes the claims of the ’866 Patent. At least Snap’s

Business Center and Snapchat Support pages, and the content contained therein, describe how to

use the infringing Accused Products and Services and highlight infringing features, including the

use of distribution rules and content processing functions, to customers. See, e.g., Business Center,

SNAP INC., https://businesshelp.snapchat.com/en-US (last visited Aug. 5, 2020); Snapchat

Support, SNAP INC., https://support.snapchat.com/en-US (last visited Aug. 5, 2020).

       72.     Upon information and belief, at least as early as 2017, Snap knew or was willfully

blind to how the Accused Products and Services infringed and infringe the ’866 Patent.

Nevertheless, Snap has been and is actively inducing infringement of the ’866 Patent by actively

and knowingly inducing third parties to commit acts that Snap knows constitute infringement of

the ’866 Patent.

       73.     Thus, Snap has actively and knowingly intended to aid, abet, direct, encourage, or

otherwise instruct third parties via the sale of the Accused Products and Services, and provision of

instructions regarding using such Accused Products and Services in the manner described in the

asserted claims of the ’866 Patent, to infringe the ’866 Patent by and through their use of the

Accused Products and Services. Therefore, Snap has and continues to induce infringement of

claims 1-11 of the ’866 Patent in violation of the patent laws of the United States, and in particular

35 U.S.C. §§ 271, et seq.

       74.     Snap’s conduct, as described herein, also constitutes contributory infringement of

’866 Patent. Snap knew that the Accused Products and Services were being made and distributed

for the purpose of users and/or businesses to infringe the ’866 Patent. Moreover, the Accused

Products and Services have no substantial non-infringing uses, and are material to the infringement

of the ’866 Patent




                                                - 32 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 33 of 49 PageID #:33




       75.     As a result of Snap’s infringement of the ’866 Patent, Sanderling has suffered and

continues to suffer monetary damages, and seeks recovery in an amount to compensate Sanderling

for Snap’s infringement, in no event less than a reasonable royalty for Snap’s use of the patented

invention, together with interest and costs as fixed by the Court.

       76.     On information and belief: (i) Snap cannot reasonably believe that its actions do

not constitute infringement of the ’866 Patent and/or are not highly likely to constitute

infringement of the ’866 Patent, and/or (ii) Snap knows or is willfully blind to the fact that its

actions constitute infringement of the ’866 Patent and/or are highly likely to constitute

infringement of the ’866 Patent. Nevertheless, Snap persists with its infringing activities.

Accordingly, Snap has willfully infringed and/or will continue to willfully infringe one or more

claims of the ’866 Patent.

       77.     Pursuant to 35 U.S.C. § 284, enhanced damages of up to three times the amount

found or assessed are therefore warranted against Snap. Snap’s actions further make this an

exceptional case supporting an award of reasonable attorneys’ fees pursuant to 35 U.S.C. § 285.

       78.     Sanderling has suffered and will continue to suffer irreparable harm in the future

unless Snap’s infringing activities are enjoined by this Court.

                                       COUNT III
                             INFRINGEMENT OF THE ’986 PATENT
       79.     Sanderling re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 78.

       80.      Sanderling owns all right, title, and interest in and to the ’986 Patent.

       81.     Snap had knowledge of the ’986 Patent prior to the filing of this lawsuit.

       82.      Indeed, upon information and belief, Snap was aware of the application that issued

as the ’986 Patent--and its applicability to Snapchat’s actual and/or planned features--by no later



                                                - 33 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 34 of 49 PageID #:34




than 2017, when Snap: (a) was involved in discussions concerning the Asserted Patents, and (b)

identified at least the great-grandparent ’074 Patent in a number of its IDS Forms to the USPTO.

Snap has had knowledge of the ’986 Patent since at least as early as the date it issued.

       83.      Snap has infringed and is infringing the ’986 Patent--including at least claims 1

through 34--literally or under the doctrine of equivalents, by making, using, importing, selling

and/or offering for sale in the United States the Accused Products and Services without

Sanderling’s permission, in violation of the patent laws of the United States, and in particular 35

U.S.C. §§ 271, et seq.

       84.      Specifically, the Accused Products and Services practice every single element of at

least claims 1 through 34 of the ’986 Patent.

       85.      For example, Claim 1 of the ’986 Patent claims: 7

             1. A computerized method of distributing a digital media content
             processing function, said computerized method comprising:
                 accessing at at least one server having at least one hardware
                     processor one or more digital media content processing
                     functions, each of the digital media content processing
                     functions associated with at least one distribution rule defining
                     a sensor data condition;
                 receiving, over a network, sensor data from each of a plurality of
                     mobile devices, wherein the sensor data is determined
                     according to outputs of at least one sensor of each of the
                     plurality of mobile devices; and
                 distributing, over the network, at least one of the digital media
                     content processing functions to at least one of the plurality of
                     mobile devices, based on a match between the sensor data
                     condition defined by the at least one distribution rule
                     associated with the at least one digital media content
                     processing function and the sensor data of the at least one
                     mobile device;
                 wherein the at least one digital media content processing function
                     is configured to be used by an application executed on the at


7
  The allegations contained herein regarding infringement of Claim 1 are merely representative;
they illustrate one way in which the Accused Products and Services infringe the ’986 Patent, and
are not intended to limit Plaintiff’s allegations that the Accused Products and Services infringe
claims 1 through 34 of the ’986 patent.

                                                 - 34 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 35 of 49 PageID #:35



                  least one mobile device to process a digital media content to
                  create an output digital media content.
       86.     As shown and discussed above, the Accused Products and Services are “[a]

computerized method of distributing a digital media content processing function,” as evidenced

by the images and descriptions above of the Snap filters and lenses, which add overlays, artwork,

animations, and the like to a images and videos. See, e.g., paragraph 28 supra.

       87.     The Accused Products and Services involve “accessing at at least one server having

at least one hardware processor one or more digital media content processing functions, each of

the digital media content processing functions associated with at least one distribution rule defining

a sensor data condition,” as claimed. The Accused Products and Services involve “accessing at at

least one server having at least one hardware processor one or more digital media content

processing functions” (e.g., filters and lenses) each associated with at least one distribution rule,

as shown below. Snap develops and creates, and encourages and assists its customers and business

partners to develop or create, filters and lenses, and uploads them to Snap’s Ads Manager:




See Create Lenses, SNAP INC., https://businesshelp.snapchat.com/en-US/article/lens-create-ads.

(last visited Aug. 5, 2020).




                                                - 35 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 36 of 49 PageID #:36




See Filters in Ads Manager, SNAP INC., https://businesshelp.snapchat.com/en-US/article/upload-

filter (last visited Aug. 5, 2020). These filters and lenses are then accessible for Snap to access and

publish, including as requested by the user or sponsor. See, e.g., Advanced Campaign Guide, SNAP

INC., https://businesshelp.snapchat.com/en-US/a/create-first-campaign (last visited Aug. 5, 2020)

(discussing process of setting up ad campaign and review by Snap team before publishing or

delivery).

        88.      The filter or lens is associated with at least one distribution rule defining a sensor

data condition. For example, a distribution rule in the Accused Products and Services can relate to

users’ behaviors, specific locations or addresses, location categories (e.g., ski resorts, beaches,

bars,   etc.),   certain   days   or   times,   etc.   See,   e.g.,   Edit   Campaigns,   SNAP INC.,

https://businesshelp.snapchat.com/en-US/article/edit-campaign (last visited Aug. 5, 2020);




                                                 - 36 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 37 of 49 PageID #:37




Dayparting, SNAP INC., https://businesshelp.snapchat.com/en-US/article/dayparting (last visited

Aug. 5, 2020); see also:




Predefined Audiences, SNAP INC., https://businesshelp.snapchat.com/en-US/article/predefined-

audience (last visited Aug. 5, 2020);




Location     Targeting,    SNAP INC.,    https://businesshelp.snapchat.com/en-US/article/location-

targeting (last visited Aug. 5, 2020);




On-Demand Filters, SNAP INC., https://businesshelp.snapchat.com/en-US/article/purchase-filter

(last visited Aug. 5, 2020).

       89.      The Accused Products and Services also include “receiving, over a network, sensor

data from each of a plurality of mobile devices, wherein the sensor data is determined according

to outputs of at least one sensor of each of the plurality of mobile devices; and distributing, over

the network, at least one of the digital media content processing functions to at least one of the


                                               - 37 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 38 of 49 PageID #:38




plurality of mobile devices, based on a match between the sensor data condition defined by the at

least one distribution rule associated with the at least one digital media content processing function

and the sensor data of the at least one mobile device,” as claimed. As just one example, Snap

receives from each user’s mobile device, its location, which is determined according to a GPS

module installed on the mobile device, so that Snap can send applicable filters and lenses, among

other things. As explained by Snap, the “[l]ocation indicators are used from Snapchatters’ devices

to determine where they are.” See, e.g., Filters FAQ, SNAP INC., https://support.snapchat.com/en-

US/article/on-demand-geofilter-faq (last visited Aug. 5, 2020).

       90.     As explained by Snap, “[p]ersonalized Filters become available to Snapchatters

when they’re located in the Geofence during the scheduled time,” e.g., when there is a match

between their location and the Geofence (distribution rule). See id.; Reach and Frequency

Campaign Guide, SNAP INC., https://businesshelp.snapchat.com/en-US/a/reach-frequency-

campaign (last visited Aug. 5, 2020) (discussing availability of lenses based on location or other

distribution rules). The Geofence is the location or area in which Snap makes a filter or lens

available to Snapchatters, as explained above in regard to the distribution rules and shown below.




                                                - 38 -
     Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 39 of 49 PageID #:39




See On-Demand Filters, SNAP INC., https://businesshelp.snapchat.com/en-US/article/purchase-

filter (last visited Aug. 5, 2020).

        91.     Then, in response to receiving the GPS location indication from the mobile devices,

the digital media content processing functions (filters or lenses) are automatically forwarded to the

mobile devices having a GPS indication that matches the distribution rule geographic location as

explained above. As mentioned, the matching filters and lenses are made available to Snapchatters

“when they’re located” in the location associated with the applicable Geofence, and meet any

additional applicable distribution rules. The filters (on the left below) and lenses (on the right

below) are made available, for example, as follows:




See Snapchat Ad formats, SNAP INC., https://forbusiness.snapchat.com/advertising/ad-formats (last

visited Aug. 5, 2020). As shown, the filters and lenses are then “configured to be used by an

application [e.g., Snapchat] executed on the at least one mobile device to process a digital media

content [e.g., photo or video] to create an output digital media content [e.g., the photo or video

with the filter or lens selected and applied].” The filters and lenses are automatically and quickly

added to the Snapchat application without any user or manual involvement.


                                               - 39 -
       Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 40 of 49 PageID #:40




         92.   Additional sensor data like the time of day set forth in the Quaker Oats example

above, the speed of a user/mobile device, the temperature, etc. may be and is used by the Accused

Products and Services in the same manner as described herein with respect to location data. The

Accused Products and Services thus likewise infringe the asserted claims of the ’986 Patent based

on any type of sensor data used in a manner described herein.

         93.   The Accused Products and Services include each and every element of claims 2-

34, as well. For example, the Accused Products and Services meet each and every element of claim

18 as set forth in the analysis of claim 1, above, and elsewhere herein. Further, the digital media

content may be, and often is, a digital photograph as described and shown in some of the examples

in paragraph 28 and claimed in claims 2 and 19. The digital media content processing functions

(filters and lenses) may take a variety of forms, including, without limitation, an overlay function

(claims 5 and 22), including wherein the overlay is associated with a sporting event (claims 6 and

23; see Coca-Cola Success Story, SNAP INC., https://forbusiness.snapchat.com/inspiration/coca-

cola-owns-the-2018-world-cup-with-a-national-animated-filter (last visited Aug. 5, 2020)), or

adding an icon to the photo or video (claim 13 and 30) as shown, for example, in paragraph 28,

above. The digital media content processing functions (filters and lenses) may also involve

analyzing a content depicted in the digital media content to create the output digital media content

based on the results of analyzing the content as shown, in just one example, below (claims 3 and

20).




                                               - 40 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 41 of 49 PageID #:41




See Colgate Success Story, SNAP INC., https://forbusiness.snapchat.com/inspiration/colgate-optic-

white-launch-exceeds-all-expectations-across-uae-and-ksa (last visited Aug. 5, 2020).

       94.    Many of the filters and lenses also comprise a black and white, sepia, or antique

function set to be used by the application as set forth in claims 7 and 24, or color correction,

cropping, or rotation as set forth in claims 17 and 34, and shown, for example, below. See, e.g.,

How to Use Filters, SNAP INC., https://support.snapchat.com/en-US/a/geofilters (last visited Aug.

5, 2020) (“Filters can add color effects”); L’Oreal Men Expert Success Story, SNAP INC.,

https://forbusiness.snapchat.com/inspiration/loreal-men-expert-successfully-launched-their-new-

styling-products-via-snapchat (last visited Aug. 5, 2020) (shown below); Creative Inspiration

General,          SNAP           INC.,         https://forbizv2-dot-development-dot-advertising-

web.appspot.com/inspiration/general-mills-honey-nut-cheerios (last visited Aug. 5, 2020).




                                             - 41 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 42 of 49 PageID #:42




Snap ML Overview, SNAP INC., https://lensstudio.snapchat.com/guides/machine-learning/ml-

overview/ (last visited Aug. 5, 2020) (shown below);




Custom    Segmentation,    SNAP    INC.,   https://lensstudio.snapchat.com/templates/ml/custom-

segmentation/ (last visited Aug. 5, 2020) (shown below).


                                             - 42 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 43 of 49 PageID #:43




Furthermore, the digital media content may be videos (claims 16 and 33). See, e.g., Create a Snap,

SNAP INC., https://support.snapchat.com/en-US/a/capture-a-snap (last visited Aug. 5, 2020)

(explaining Snap videos and the use of filters and lenses).

       95.     In the Accused Products and Services, “accessing at at least one server having at

least one hardware processor one or more digital media content processing functions comprises

accessing a plurality of digital media content processing functions” (filters or lenses), each with

its associated distribution rule, as set forth in claims 8 and 25. As explained by Snap, a plurality of

filters or lenses are made available to a user at any given time based on distribution rules they

match with, including, for example, location. See, e.g., Filters FAQ, SNAP INC.,

https://support.snapchat.com/en-US/article/on-demand-geofilter-faq (last visited Aug. 5, 2020)

(“Personalized Filters become available to Snapchatters when they’re located in the Geofence

during the scheduled time.”); see also paragraph 90, supra. As such, the claimed sensor may

comprise a location determining device as described above (claims 4 and 21) or, for example, an

accelerometer as shown, for example, in paragraph 28 (claims 9 and 26). Further, as explained and

shown in paragraph 91 above, and as set forth in claims 10 and 27, the Snapchat application

includes a GUI that displays the at least one digital media content processing function.

       96.     The Accused Products and Services, and specifically the Snapchat application,

further include program code to publish the output digital media content (image or video with the


                                                - 43 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 44 of 49 PageID #:44




filter or lens applied) in one or more social networks (e.g., Snapchat) as required by claims 11 and

28, and explained, for example:




See How to Use Filters, SNAP INC., https://support.snapchat.com/en-US/article/geofilters (last

visited Aug. 5, 2020); How to Use Lenses, SNAP INC., https://support.snapchat.com/en-

US/article/face-world-lenses (last visited Aug. 5, 2020); Send a Snap, SNAP INC.,

https://support.snapchat.com/en-US/article/send-snap (last visited Aug. 5, 2020). The Snapchat

application also includes program code to store the output digital media content on the mobile

device as set forth in claims 12 and 29:




                                               - 44 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 45 of 49 PageID #:45




See How to Use Memories, SNAP INC., https://support.snapchat.com/en-US/a/about-memories (last

visited Aug. 5, 2020).

       97.     As set forth in claims 14 and 31, in the Accused Products and Services “accessing

at at least one server having at least one hardware processor one or more digital media content

processing functions comprises altering, in a time interval of a few seconds or less, a distribution

rule.” For example, Snap explains how to quickly and easily edit campaign distribution rules

through      Ads         Manager.     See,     e.g.,       Edit      Campaigns,       SNAP      INC.,

https://businesshelp.snapchat.com/en-US/article/edit-campaign (last visited Aug. 5, 2020) (“1.

Log in to Ads Manager. 2. Click the menu in the top corner and select ‘Manage Ads.’ 3. Select

‘Ad Sets’ and click ‘Edit’ under the name of the ad set you’d like to edit. 4. Make adjustments to

your ad set and click ‘Save & Close.’”); Snapchat lets sports fans overlay real-time graphics on

images,   videos,   DIGITALTRENDS      (Feb.   1,      2016),   https://www.digitaltrends.com/social-

media/snapchat-live-score-geofilters/. As explained, the filters and lenses are also “configured to

be used in a time interval of few seconds or less” by the Snapchat application on each mobile

device as set forth above and claimed in claims 15 and 32.

       98.      Snap has also instructed and/or directed, and continues to instruct and/or direct,

third parties, including customers and sponsors, in the United States to use the Accused Products

and Services, which directly infringed and are infringing claims 1-34 of the ’986 Patent. As set

forth above, Snap provides instructions to third parties on how to use the Accused Products and

Services in a manner that Snap knows infringes the claims of the ’986 Patent. At least Snap’s

Business Center and Snapchat Support pages, and the content contained therein, describe how to

use the infringing Accused Products and Services and highlight infringing features, including the

use of distribution rules and content processing functions, to customers. See, e.g., Business Center,




                                               - 45 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 46 of 49 PageID #:46




SNAP INC., https://businesshelp.snapchat.com/en-US (last visited Aug. 5, 2020); Snapchat

Support, SNAP INC., https://support.snapchat.com/en-US (last visited Aug. 5, 2020).

       99.     Upon information and belief, at least as early as the issuance of the ’986 Patent,

Snap knew or was willfully blind to how the Accused Products and Services infringed and infringe

the ’986 Patent. Nevertheless, Snap has been and is actively inducing infringement of the ’986

Patent by actively and knowingly inducing third parties to commit acts that Snap knows constitute

infringement of the ’986 Patent.

       100.    Thus, Snap has actively and knowingly intended to aid, abet, direct, encourage, or

otherwise instruct third parties via the sale of the Accused Products and Services, and provision of

instructions regarding using such Accused Products and Services in the manner described in the

asserted claims of the ’986 Patent, to infringe the ’986 Patent by and through their use of the

Accused Products and Services. Therefore, Snap has and continues to induce infringement of

claims 1-34 of the ’986 Patent in violation of the patent laws of the United States, and in particular

35 U.S.C. §§ 271, et seq.

       101.    Snap’s conduct, as described herein, also constitutes contributory infringement of

’986 Patent. Snap knew that the Accused Products and Services were being made and distributed

for the purpose of users and/or businesses to infringe the ’986 Patent. Moreover, the Accused

Products and Services have no substantial non-infringing uses, and are material to the infringement

of the ’986 Patent

       102.    As a result of Snap’s infringement of the ’986 Patent, Sanderling has suffered and

continues to suffer monetary damages, and seeks recovery in an amount to compensate Sanderling

for Snap’s infringement, in no event less than a reasonable royalty for Snap’s use of the patented

invention, together with interest and costs as fixed by the Court.




                                                - 46 -
     Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 47 of 49 PageID #:47




        103.    On information and belief: (i) Snap cannot reasonably believe that its actions do

not constitute infringement of the ’986 Patent and/or are not highly likely to constitute

infringement of the ’986 Patent, and/or (ii) Snap knows or is willfully blind to the fact that its

actions constitute infringement of the ’986 Patent and/or are highly likely to constitute

infringement of the ’986 Patent. Nevertheless, Snap persists with its infringing activities.

Accordingly, Snap has willfully infringed and/or will continue to willfully infringe one or more

claims of the ’986 Patent.

        104.    Pursuant to 35 U.S.C. § 284, enhanced damages of up to three times the amount

found or assessed are therefore warranted against Snap. Snap’s actions further make this an

exceptional case supporting an award of reasonable attorneys’ fees pursuant to 35 U.S.C. § 285.

        105.    Sanderling has suffered and will continue to suffer irreparable harm in the future

unless Snap’s infringing activities are enjoined by this Court.

                                            JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Sanderling hereby demands

trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for the following relief:

        A.      That the Court enter judgment that each Asserted Patent is enforceable and

infringed by Defendant, literally and/or under the doctrine of equivalents, and that Defendant’s

infringement is and has been willful.

        B.      That the Court enter judgment that Defendant has engaged in induced infringement

of one or more claims of each Asserted Patent.

        C.      That the Court enter judgment that Defendant has engaged in contributory

infringement of one or more claims of each Asserted Patent.


                                                - 47 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 48 of 49 PageID #:48




       D.      That the Court enter a judgment and order against Defendant and awarding to

Plaintiff all damages adequate to compensate Plaintiff for Defendant’s direct or indirect

infringement of the Asserted Patents, together with interests, costs and disbursements, and treble

damages pursuant to 35 U.S.C. § 284.

       E.      That the Court enter a judgment and order requiring Defendant to provide

accountings and to pay additional and/or supplemental damages to Plaintiff, including without

limitation: (i) with respect to any sales or revenues not presented at trial, (ii) post-judgment

reasonable royalty damages, (iii) prejudgment interest and (iv) post-judgment interest.

       F.      That the Court enter a permanent injunction to prevent Defendant and its

subsidiaries, parents, divisions, directors, officers, agents, servants, employees and all other

persons in active concert or privity or in participation with them, from making, using, selling,

offering for sale, importing or distributing, or inducing others to make, use, sell, offer for sale,

import or distribute, the Accused Products and Services and any other product or service that

infringes any of the Asserted Patents.

       G.      That the Court enter a judgment that this case is exceptional, and to award Plaintiff

all of its costs, expenses and reasonable attorneys’ fees under 35 U.S.C. § 285 and all other

applicable statues and rules in common law that would be appropriate; and

       H.      That Plaintiff be awarded such other and further relief as this Court may deem just

and proper under the circumstances.




                                               - 48 -
    Case: 1:20-cv-04627 Document #: 1 Filed: 08/06/20 Page 49 of 49 PageID #:49




Dated: August 6, 2020                    Respectfully submitted,

                                         /s/ Timothy J. Carroll
                                         Timothy J. Carroll (No. 6269515)
                                         Catherine N. Taylor (No. 6327677)
                                         DENTONS US LLP
                                         233 South Wacker Drive, Suite 5900
                                         Chicago, ILL 60606
                                         Telephone: (312) 876 8000
                                         Fax: (312) 876 7934
                                         tim.carroll@dentons.com
                                         catherine.taylor@dentons.com

                                         Manny J. Caixeiro (pro hac vice to be filed)
                                         Katherine R. McMorrow (No. 6321349)
                                         DENTONS US LLP
                                         601 South Figueroa Street, Suite 2500
                                         Los Angeles, CA 90017
                                         Telephone: (213) 623 9300
                                         Fax: (213) 623 9924
                                         manny.caixeiro@dentons.com
                                         kate.mcmorrow@dentons.com

                                         Attorneys for Plaintiff Sanderling
                                         Management Ltd.




                                       - 49 -
